BAKER, J.
After the filing of the original rescript in this case, one Goldberg, now the holder of the second mortgage on the real estate involved, has been made a party respondent to the proceeding by a decree of this Court. In connection therewith it has been brought to the Court’s attention that the said second mortgage is valid and outstanding and the Court is therefore of the opinion that it should be treated in the same way that the first mortgage was in the rescript heretofore filed.
The Court finds, therefore, that the complainant should elect, within such time as may be fixed- by decree to be entered herein, whether he desires to assume the said first and second mortgages and the expenses referred to in the original rescript. If so, then he should be granted the relief prayed for in the bill; otherwise, the bill should be dismissed.